Office Action Summary
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 This non-final office action is responsive to the amendment of 23 February 2021.  Currently claims 1-3, 5-9 and 13 are pending in the application. 
   
  Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

 The applicant argues with respect to the 103 rejection:

    PNG
    media_image1.png
    354
    1298
    media_image1.png
    Greyscale

The examiner respectfully disagrees.

              
    PNG
    media_image2.png
    738
    956
    media_image2.png
    Greyscale

Here the slide displays information.  This information is merely text being displayed – The specification states (page 7)

    PNG
    media_image3.png
    355
    1513
    media_image3.png
    Greyscale

The claims further clarify that this is just data being displayed (i.e. only “displaying” is positively recited as a step of the system), as per “so that a user of another device can acquire the particular material information to be displayed on the another device, by inputting the displayed connection information for the access point and the displayed URL”.  In other words, what is being displayed is just text that a user inputs.   Furthermore, the device being recited is not even part of the system – it’s “another device” that the user is entering data into and thus is outside the scope of the 
(To the extent that this information can be construed to be a hyperlink, this limitation is taught in combination by Advani, which teaches displaying connection information and a URL as claimed per the discussion below – see paragraphs 101 and 165 of Advani)
 The arguments regarding Kelly are moot in view of new grounds of rejection to Advani as per below. 













 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	claims 1-3, 5-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “temporary" in claims 1, 9 and 13 is a relative term which renders the claim indefinite.   Claim 1 recites (Claims 9 and 13 are similar):

    PNG
    media_image4.png
    94
    827
    media_image4.png
    Greyscale

The term "temporary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   In this context the claim meaning is essentially “of a short duration”, however how “short” or “temporary” the time the access point is provided is unclear.  It would not be clear as to whether an access point which was provided for a “short duration” or on a “temporary” basis would infringe the claim (e.g. 60 minutes? 24 hours? The duration of the meeting? Until the end of the current month?).  Accordingly the metes and bounds of the claim are unclear.   




















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi US 2017/0006162  (hereinafter Bargetzi)  in view of Advani US 2018/0145840 (hereinafter Advani)

	Regarding Claim 1, Bargetzi teaches:
1. A communication system comprising:
a first information processing apparatus including a memory storing each of a plurality of reservation information items of a facility in association with corresponding material information to be used at the facility; and
Figure 1 “Scheduling Server” is a first information processing apparatus for holding reservation information of a facility.  As a server it contains a memory for storing reservation information. “Media server” includes the information that is to be presented.
 
circuitry configured to receive identification information of a particular reservation information and a notification indicating a start of use of the facility 

    PNG
    media_image5.png
    511
    634
    media_image5.png
    Greyscale

	Here the use can book a meeting (or check into a meeting) which indicates start of use of the conference room referenced here.  This is done via the mobile application from Creston Electronics (i.e. which in conjunction with the mobile device provides circuitry for the claimed receiving and notification steps.  See also Figure 1 #13)
Directly in response to receiving the notification indicating the start of use of the facility, 
set up a second communication path with the circuitry operating as a
temporary software access point and generate connection information for the access point allowing another device to connect to the access point and communicate with the circuitry via the second communication path
Figure 29:

    PNG
    media_image6.png
    473
    521
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    332
    656
    media_image7.png
    Greyscale

This is a second communication path for allowing another device (i.e. another user in the meeting room who wishes to view presentation info on their mobile device – this is shown in Figure 24 where different mobile devices can connect to view presentation materials (i.e. a second path, third path, etc.).   
Note from paragraph 378 that these resources are provided according to the start and end time of a meeting – i.e. the gateway/resources being provided are for the duration of the meeting and thus are temporary as claimed.
Note that Bargetzi teaches that connection information includes a URL associated with the presentation (see paragraph 374 and 549).

 
	
    PNG
    media_image8.png
    522
    638
    media_image8.png
    Greyscale

	Once the meeting is started, the shared information is sent, either to the video projector in the particular meeting room or to share documents as part of the meeting (See also Figure 24).  The indication of the start of the meeting is a request for the information to be presented that is part of the meeting.
request from the first information processing apparatus particular material  information associated in the memory with the particular reservation information item, and receive the particular material information from the first information
processing apparatus,
and display the received particular material information  [[together with the generated connection information for the access point and a URL indicating an acquisition destination of the displayed particular material information]], 
so that a user of another device can acquire the particular material information to be displayed on the another device, by inputting the displayed connection information for the access point and the displayed URL. (Given that a system is being claimed, this limitation is intended use of the information being displayed and does not further limit the claim – e.g. the use of the information being claimed here is not even recited in the context necessarily of the system being claimed here).
	Paragraph 411 and Figure 24, once the request information is received, the shared information is presented (either to the video projector in the meeting room or to the various devices of the participants as shown in Figure 24).
	While Bargetzi teaches paragraph 549 discloses a URL for connecting a device within a particular conference room (i.e. a unique URL for that conference room).  This is understood for displaying presentation content information (i.e. material information as claimed), However while Bargetzi teaches that the system broadcasts a unique URL for a conference room (see paragraph 549 where a room has a unique URL broadcast for that room – this is also shown in Figures 24 and 25),
Bargetzi does not teach where the material content information is displayed together with the generated connection information for the access point and a URL indicating an acquisition destination of the displayed particular material information.   

where the material content information is displayed together with the generated connection information for the access point
	 
    PNG
    media_image9.png
    163
    481
    media_image9.png
    Greyscale

Here is a URL slide that generates connection information (i.e. the web address the users can access to view the presentation).  This is connection information because this URL is where the viewers can connect to view the presentation live via DialogLoop on their device.  See also Figure 8

    PNG
    media_image10.png
    498
    752
    media_image10.png
    Greyscale

Note the URL for the presentation (i.e. the live session via DialogLoop) is inserted into the footer – this is connection information as claimed.

	Further Advani teaches placing a URL on a slide for content as per:
	a URL indicating an acquisition destination of the displayed particular material information

    PNG
    media_image11.png
    161
    492
    media_image11.png
    Greyscale

	 This is content that the user can access and download.
	Here the slide shows the content (i.e. the URL in case participants wish to connect to information associated with the presentation).
	Advani’s teaches that these elements lead to a better presentation since participants can connect to access the live presentation and download information being presented and easily obtain more information associated with the slide they are viewing.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bargetzi to have included where the display (as discussed in paragraph 601/Figure 34b) included the slide (i.e. the presentation content) as well as the connection information and URL because it would have improved the quality of the meeting by informing those attending how to easily access and follow along the materials as it was presented during the meeting.

	The claim recites an apparatus with schedule information and material information.  Bargetzi provides the functionality with two apparatus for storing (i.e. a scheduling server and a media server as shown in Figure 1.  However it is well settled that making devices integral does not convey a patentable distinction (see MPEP 2144).
	It would have been thus obvious to one of ordinary skill in the art to have modified the teachings of Bargetzi to have included where the media and scheduling 


	Regarding Claim 2, Bargetzi teaches:
2. The communication system according to claim 1, further comprising
a terminal device that is communicable with the first information processing apparatus (see above regarding device #101 in Figure 1 communicating with the reservation server) and a second information processing apparatus that is communicable with the terminal device via a first communication path,  
	Figure 18 and Figure 24
           
    PNG
    media_image12.png
    661
    861
    media_image12.png
    Greyscale

	See also paragraph 362 regarding the A/V controller 
	Wherein the circuitry includes first circuitry of the terminal device and second circuitry of the second information processing apparatus

	the first circuitry of the terminal device being configured to
transmit the notification indicating the start of use of the facility to the first information processing apparatus;
 	transmitting information to the reservation server – this is discussed in paragraph 344 where a person may book a room on demand and also can check-in to indicate that a room’s presentation has started.
receive a permission of start of use of the facility via the first information processing apparatus; and
	paragraph 345, the access rights of the user verified in the system after checking in or booking a room on demand provide the receiving of a permission for the user to access the electronic aspects of the facility (e.g. start a presentation, adjust lighting, etc.).
transmit the permission of start of use of the facility to the second information processing apparatus via the first communication path
	paragraph 345, the communication to the user that access is granted to the room’s electronic resources is a transmitting of a permission for the user to access those electronic resources.
	the second circuitry of the second information processing apparatus being configured to receive the permission of start of use of the facility via the first communication path; and

	in response to receiving the permission of start of use of the facility, set up the second communication path that allows the another device to communicate with the second information processing apparatus by using the connection information, and
	paragraph 367, the system provides for networking (i.e. other communication paths including a second) with other devices.  This includes other devices to communication as discussed in paragraph 523:
	
    PNG
    media_image13.png
    233
    629
    media_image13.png
    Greyscale

	the terminal device transmits the particular material information to the second information processing apparatus via the second communication path	
	The networking (i.e. second communication path) of other devices as discussed in paragraph 523 and Figure 24.  Further as discussed above, the second communication path is used by various other devices in order to display the presentation information (i.e. material information such as ppt slides) for the presentation

Claim 3, Bargetzi teaches:
	3. The communication system according to claim 2, wherein
the second circuitry of the second information processing apparatus is further
configured to set up the second communication path which is connected to using the connection information the connection information for the access point being uniquely generated each time the second circuitry of the second information processing apparatus receives the permission of start of use of the facility.
	
    PNG
    media_image14.png
    397
    629
    media_image14.png
    Greyscale

	The access rights which are specific to each meeting means that the communication information for each meeting (i.e. as per the claimed “each time”) is different since the information communicated determining access rights and permissions to access is different for each meeting (i.e. thus is unique).  See also paragraph 565.  (This is equivalent to what is discussed in applicant’s specification page 7 lines 12-17 regarding how connection information changes prevent presentation materials being “leaked”).  Also see paragraph 549 regarding unique URL’s being used to connect. 

Claim 5, Bargetzi teaches:
	5. The communication system according to claim 1, wherein
the second circuitry of the second information processing apparatus is further
configured to:
	have a server function to distribute the information received from the terminal device; and
	paragraph 359:
	
    PNG
    media_image15.png
    233
    639
    media_image15.png
    Greyscale

	The gateway device acts as a server to distribute information received from the terminal device.
	display the URL indicating an acquisition destination of the particular material information, and the server function transmits the information to the another device when the another device connects to the URL indicating the acquisition destination of the particular material information.
	Paragraph 611
	
    PNG
    media_image16.png
    204
    639
    media_image16.png
    Greyscale



Regarding Claim 6, Bargetzi teaches:
	6. The communication system according to claim 2, wherein the first circuitry of the terminal device is further configured to:
	transmit a notification indicating termination of use of the facility to the first information processing apparatus;
	paragraph 344:
	
    PNG
    media_image17.png
    368
    625
    media_image17.png
    Greyscale

	Here the scheduling application ends a meeting to indicate to the first information apparatus (i.e. the scheduling server since the application indicating an end to the meeting is the scheduling application).  See also paragraph 468:

    PNG
    media_image18.png
    232
    626
    media_image18.png
    Greyscale

	receive acceptance of the termination of use of the facility from the first
information processing apparatus; and
The discussion above regarding paragraph 344 and particularly the icon for ending the meeting discussed in paragraph 468 suggests that the transmission of notifying the meeting’s end is received from the scheduling application, particularly since once the meeting tracked as being over (see paragraph 344, 391 where the signaling the end of a meeting triggers the systems to turn off presentation materials, etc.) 
	transmit the acceptance of the termination of use of the facility to the second information processing apparatus via the first communication path, and
	
    PNG
    media_image19.png
    349
    634
    media_image19.png
    Greyscale

	the second circuitry of the second information processing apparatus is further configured to:
receive the acceptance of the termination of use of the facility via the first
 communication path; and
	in response to receiving the acceptance of the termination of use of the facility, disconnect the second communication path
	
    PNG
    media_image20.png
    150
    632
    media_image20.png
    Greyscale

	This suggests that the shared document being presented electronically in Figure 24 is disconnected (see also paragraph 392)
	
    PNG
    media_image21.png
    289
    630
    media_image21.png
    Greyscale

	Here the presentation engine (which provides the material to be presented during the meeting such as showed in Figure 24), stops presenting the material in response to the meeting being indicated as stopped.

Regarding Claim 7, Bargetzi teaches:
7. The communication system according to claim 6, wherein the second circuitry of the second information processing apparatus is further configured to delete the particular material information in response to receiving the acceptance of  the termination of use of the facility.
	
    PNG
    media_image22.png
    173
    628
    media_image22.png
    Greyscale

	This suggests that the material presented is discarded immediately or a period of time after the meeting has ended – either is in response to receiving acceptance of termination of the use of the facility.

Regarding Claim 8, Bargetzi teaches:
	8. The communication system according to claim 2, wherein the second information processing apparatus is an apparatus configured by a stick-type personal computer (PC) and a display connected to the stick-type PC.
	Bargetzi teaches a variety of second information processing apparatus for viewing presentation content (see Figure 24 – which is directly comparable to applicant’s Figure 2’s guest terminals).  Bargetzi teaches a variety of display devices (see paragraph 411 and 576 where a variety of display formats such as HDMI are discussed).  However Bargetzi does not teach using a stick type PC with a display.   However Official Notice is taken that using stick type PC’s for connection to displays is old and well known.  It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bargetzi to have included using a stick type PC to control a peripheral to display a meeting presentation because it would have provided 

	Claims 9 and 13 recite similar limitations to those addressed by the rejection of claims 1-3 and 5-8 above and are therefore rejected under the same rationale.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	This reference discusses the relationships between URL’s and hyperlinks in a document.
“Types of Hyperlinks” from www.uwyo.edu › frontpage › lesson13_hyperlinksPDF
May 5, 2006
 	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


26 March 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623